RECOMMENDED FOR FULL-TEXT PUBLICATION
                           Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                  File Name: 17a0059p.06

                 UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT



 TODD MATTOX,                                         ┐
                               Plaintiff-Appellant,   │
                                                      │
                                                      >      No. 16-1412
       v.                                             │
                                                      │
                                                      │
 ADAM EDELMAN, M.D.; CORIZON HEALTH, INC.,            │
                                    Defendants,       │
                                                      │
 ADRIANNE NEFF, P.A.; HARESH PANDYA, M.D.;            │
 KENNETH JORDAN, M.D.; WILLIAM BORGERDING,            │
 D.O.,                                                │
                                                      │
                         Defendants-Appellees.
                                                      │
                                                      ┘

                         Appeal from the United States District Court
                        for the Eastern District of Michigan at Detroit.
                 No. 2:12-cv-13762—Laurie J. Michelson, District Judge.

                               Argued: January 25, 2017

                           Decided and Filed: March 15, 2017

                Before: MERRITT, CLAY, and DONALD, Circuit Judges.
                               _________________

                                      COUNSEL

ARGUED: Susan M. Razzano, EIMER STAHL LLP, Chicago, Illinois, for Appellant. Carly
Van Thomme, CHAPMAN LAW GROUP, Troy, Michigan, for Appellee Neff. Allan J. Soros,
OFFICE OF THE MICHIGAN ATTORNEY GENERAL, Lansing, Michigan, for Appellees
Pandya and Borgerding. ON BRIEF: Susan M. Razzano, EIMER STAHL LLP, Chicago,
Illinois, David M. Shapiro, SOLANGE MACARTHUR JUSTICE CENTER, Chicago, Illinois,
for Appellant. Carly Van Thomme, Ronald W. Chapman, Kevin A. McQuillan, CHAPMAN
LAW GROUP, Troy, Michigan, for Appellee Neff. Kevin Himebaugh, OFFICE OF THE
MICHIGAN ATTORNEY GENERAL, Lansing, Michigan, for Appellees Pandya and
Borgerding.
 No. 16-1412                                  Mattox v. Edelman, et al.                                    Page 2


                                                _________________

                                                      OPINION
                                                _________________

          CLAY, Circuit Judge. Plaintiff Todd Mattox, a Michigan prisoner, appeals from the
orders entered by the district court granting various dispositive motions filed against Mattox’s
Eighth Amendment deliberate indifference claims against three doctors and a physician’s
assistant who allegedly provided him deficient care for his heart condition. On appeal, Mattox
argues that the district court erred in: (i) granting summary judgment on his claims against
Defendants Haresh Pandya and William Borgerding for failure to exhaust administrative
remedies; (ii) sua sponte dismissing his claims against Defendant Kenneth Jordan for failure to
exhaust administrative remedies; and (iii) granting Defendant Adrianne Neff’s motion to dismiss
for failure to state a claim. We have subject matter jurisdiction over this appeal pursuant to
28 U.S.C. § 1291. For the reasons set forth below, we AFFIRM IN PART and REVERSE IN
PART the district court’s judgment, and REMAND for further proceedings.

                                                  BACKGROUND

I.        Factual History

          Mattox is currently an inmate at the Lakeland Correctional Facility in Coldwater,
Michigan. During most of the events relevant to this lawsuit, Mattox was an inmate at the G.
Robert Cotton Correctional Facility in Jackson, Michigan.

          On July 25, 2011, Mattox complained to prison medical officials that he was
experiencing pain and tightness in his chest, neck, shoulders, and arms, as well as shortness of
breath, fatigue, and dizziness. The nurse on duty performed an electrocardiogram (“EKG”) test,
which indicated a sinus rhythm with left axis deviation. After this test, Mattox was taken to the
emergency room, where he was seen by an outside cardiologist. On July 26, 2011, the outside
cardiologist performed an echo stress test on Mattox’s heart, which suggested a possible
ischemia in the heart’s basal inferior wall.1 The cardiologist recommended that Mattox undergo

          1
              In layman’s terms, the test suggested that part of Mattox’s heart was not receiving sufficient blood or
oxygen.
 No. 16-1412                               Mattox v. Edelman, et al.                                  Page 3


a cardiac catheterization procedure to rule out coronary artery disease, and determine whether he
needed a stent or surgery in order to prevent a future heart attack.

        Mattox’s request for a cardiac catheterization procedure was referred to Defendant Adam
Edelman, an employee of Defendant Corizon Health, Inc., for approval.2 Corizon is a health
care contractor for the Michigan Department of Corrections, and employed all of the doctors and
physician’s assistants Mattox has sued in this lawsuit. Dr. Edelman reviewed Mattox’s EKG
results, and was not convinced that a cardiac catheterization was necessary; accordingly, he
denied approval for the procedure.

        Mattox was thereafter briefly hospitalized at the Duane L. Waters Hospital, a prison
hospital associated with the Michigan Department of Corrections, and was released back to the
Cotton Facility on August 2, 2011, with instructions to seek immediate evaluation if his chest
pains recurred. On August 3, 2011, Mattox filed an administrative grievance with the prison
numbered JCF-2011-08-1632-1202 (“JCF-1632” or “first grievance”), naming Dr. Edelman, and
requesting the cardiac catheterization test that the outside cardiologists had recommended. After
the grievance was denied, Mattox fully exhausted his appeals pursuant to Michigan Department
of Corrections policy, but did not obtain any relief.

        At about 11:00 p.m. on August 14, 2011, Mattox experienced the same symptoms he had
complained of on July 25, 2011. He immediately reported to the prison’s infirmary, notified the
nurse on duty of his symptoms, and told her that the nitroglycerine tablets he had been given
during his last hospitalization were not working. The nurse performed an EKG on Mattox, and
then called an off-site physician’s assistant, Defendant Adrianne Neff, and left P.A. Neff a
voicemail message describing the EKG results, Mattox’s recent hospital stay, and the records of
the stress test Mattox received on July 26, 2011. P.A. Neff returned the nurse’s call, and ordered
that Mattox be sent back to his housing unit rather than to the emergency room.

        The next morning, Mattox’s chest pains continued, and he reported to the prison’s
attending physician, Dr. Karen Rhodes.               Dr. Rhodes did not prescribe Mattox any new


        2
            Mattox has abandoned his claims against Dr. Edelman and Corizon on appeal, and so we do not discuss
them.
 No. 16-1412                        Mattox v. Edelman, et al.                             Page 4


medication, but instead sent him to the emergency room, where outside doctors once again
recommended that Mattox undergo a cardiac catheterization test. After Mattox returned to the
prison, Dr. Rhodes prescribed a medication called Imdur, but later took Mattox off of that
medication because it caused Mattox intolerable dizziness.       Dr. Rhodes once again asked
Dr. Edelman for authorization to perform a cardiac catheterization test, but Dr. Edelman denied
the request.

       On August 18, 2011, Mattox filed another grievance numbered JCF-2011-08-1747-12DI
(“JCF-1747” or “second grievance”), complaining that P.A. Neff did not send him to the hospital
as requested on the evening of August 14, 2011. Mattox was denied relief at all steps of this
grievance, and his appeals were finally exhausted on December 8, 2011.

       On September 18, 2011, Mattox filed a third grievance numbered JCF-2011-09-1974-
12D1 (“JCF-1974” or “third grievance”), complaining that his medication was ineffective at
controlling his cardiac symptoms. This grievance was also denied at every administrative step,
and was finally exhausted on December 28, 2011.

       In October 2011, Mattox’s chest pains once again returned, and once again he was sent to
the emergency room. While there, an outside cardiologist recommended that Mattox be started
on a heart drug called Ranexa. However, Ranexa was not on the prison’s formulary, and so
Dr. Rhodes was required to seek the approval of Defendant Haresh Pandya before Ranexa could
be given to Mattox. On October 12, 2011, Dr. Pandya denied permission to give Mattox Ranexa,
and instead ordered Mattox to remain on medication that had previously made him dizzy.

       Mattox’s chest pains continued intermittently over the next two and a half years,
requiring multiple hospitalizations. Of note during this period, on April 23, 2012, Mattox finally
received the cardiac catheterization test he had been seeking, which ruled out heart disease, and
suggested that his symptoms be treated with medication. After a hospitalization for chest pain in
March 2013, Mattox’s outside doctors once again recommended that he be prescribed Ranexa,
rather than the Imdur and other medications prison officials had been giving him, because those
medications had proven ineffective at controlling his pain. Mattox requested Ranexa from
 No. 16-1412                        Mattox v. Edelman, et al.                          Page 5


Defendant Kenneth Jordan in early 2013, but was denied; Dr. Jordan gave Mattox another
prescription for Imdur instead.

       On April 4, 2013, Mattox filed a fourth grievance numbered LCF 2013-04-0355-12D1
(“LCF-0355” or “fourth grievance”), alleging that the medications prison officials were giving
him were ineffective at controlling his pain, and requesting the Ranexa several outside doctors
had prescribed him. This grievance, like the others, was denied at every step and was finally
exhausted on June 24, 2014.

       After yet another hospitalization in mid-June 2013, Mattox was finally given a six-month
prescription for Ranexa by Dr. Pandya. Mattox did not experience any cardiac symptoms during
those six months. In January 2014, after the Ranexa prescription ran out, Mattox’s chest pains
returned.   Mattox sought a renewal of his Ranexa prescription, but was informed by a
physician’s assistant that Defendant William Borgerding had denied approval because Corizon
felt that Ranexa was too expensive. Dr. Borgerding persisted in his refusal to provide Mattox
with Ranexa even after Mattox was hospitalized again while on Imdur.

       On February 4, 2014, Mattox filed a fifth grievance numbered LCF 2014-02-0159-12F3
(“LCF-0159” or “fifth grievance”), again complaining about his Ranexa denials. This grievance
was denied at every step and fully exhausted on June 24, 2014.

II.    Procedural History

       On August 24, 2012, after exhausting his first three grievances, Mattox filed a pro se
complaint in the Eastern District of Michigan against Dr. Edelman and P.A. Neff alleging
deliberate indifference to his serious medical needs in violation of 42 U.S.C. § 1983 and the
Eighth Amendment. As to P.A. Neff, Mattox alleged that she was deliberately indifferent by not
sending to him to the emergency room on August 14, 2011, when he presented to the prison
infirmary with chest pains. On July 30, 2013, the district court adopted a magistrate judge’s
Report and Recommendation and granted P.A. Neff’s motion to dismiss, concluding that Mattox
had not pled that he suffered from an objectively serious medical need on August 14, 2011.
Mattox v. Edelman, No. 12–13762, 2013 WL 3936424, at *3–4 (E.D. Mich. July 30, 2013).
 No. 16-1412                                Mattox v. Edelman, et al.                                       Page 6


         Subsequently, Mattox sought leave to amend his complaint to add claims against
additional defendants. The district court granted this motion as to Dr. Pandya, and the magistrate
judge later granted Mattox leave to add Dr. Jordan, Dr. Borgerding, and Corizon as defendants.

         Mattox’s amended complaint asserted deliberate indifference claims against Dr. Pandya,
Dr. Jordan, and Dr. Borgerding, and a Monell claim against Corizon, related to these defendants’
various denials of his request for Ranexa, and Corizon’s allegedly unconstitutional practice of
denying necessary medical care for purely budgetary reasons. Dr. Pandya and Dr. Borgerding
moved for summary judgment, arguing inter alia that Mattox had failed to exhaust his
administrative remedies against them.

         On January 12, 2016, the magistrate judge granted the dispositive motions filed by
Defendants, and also recommended dismissing Mattox’s claims against Dr. Jordan sua sponte.3
Mattox v. Edelman, No. 12-13762, 2016 WL 398242, at *1 (E.D. Mich. Jan. 12, 2016) (“Mattox
II”).   The magistrate judge reasoned that none of Mattox’s first three grievances properly
exhausted claims as to Dr. Pandya, Dr. Borgerding, or Dr. Jordan because those grievances,
which generally sought cardiac catheterization, had not given Defendants a fair chance to address
Mattox’s Ranexa claims on the merits. Id. The magistrate judge then determined that Sixth
Circuit precedent rendered Mattox’s fourth and fifth grievances ineffective, because they were
not exhausted prior to the filing of Mattox’s original complaint. Id. at *2.

         Mattox appealed the magistrate judge’s conclusion to the district court. On March 14,
2016, the district court adopted the magistrate judge’s Report and Recommendation, largely
echoing the magistrate judge’s legal reasoning. Mattox v. Pandya, No. 2:12-cv-13762, 2016 WL
945340, at *1 (E.D. Mich. Mar. 14, 2016) (“Mattox III”). That same day, the district court
entered judgment dismissing all of Mattox’s claims. Mattox filed a timely notice of appeal.




         3
           Mattox is proceeding in forma pauperis. 28 U.S.C. § 1915(e)(2)(B)(ii) requires a district court to dismiss
an IFP complaint if at any point it determines that the complaint “fails to state a claim on which relief may be
granted.” The magistrate judge invoked this authority in sua sponte dismissing Mattox’s claims against Dr. Jordan,
despite the fact that Dr. Jordan has not been served and has not answered. See Carbe v. Lappin, 492 F.3d 325, 328
(5th Cir. 2007) (“[A] court can dismiss a case prior to service on defendants for failure to state a claim, predicated
on failure to exhaust, if the complaint itself makes clear that the prisoner failed to exhaust.”).
 No. 16-1412                                 Mattox v. Edelman, et al.                                         Page 7


                                                   DISCUSSION

         Mattox argues that he properly exhausted his claims as to Dr. Pandya, Dr. Jordan, and
Dr. Borgerding, and also challenges the district court’s dismissal of his deliberate indifference
claim against P.A. Neff. We address each of these issues in turn.

I.       Claims Against Dr. Pandya, Dr. Jordan, and Dr. Borgerding

         A.       Standard of Review

         We review de novo the district court’s “[d]ismissal of a prisoner’s civil rights claim for
failure to exhaust administrative remedies.” See, e.g., Risher v. Lappin, 639 F.3d 236, 239 (6th
Cir. 2011); Boyd v. Corr. Corp. of Am., 380 F.3d 989, 993 (6th Cir. 2004). Mattox’s claims
against Dr. Pandya and Dr. Borgerding were dismissed at the summary judgment stage.
“Summary judgment is appropriate only if defendants establish the absence of a ‘genuine dispute
as to any material fact’ regarding non-exhaustion.” Risher, 639 F.3d at 240 (quoting Fed. R. Civ.
P. 56(a)). “When ruling on a motion for summary judgment, a court must consider the evidence
‘in the light most favorable to the party opposing the motion.’” Id. (quoting Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587–88 (1986)).                            Mattox’s claim against
Dr. Jordan was dismissed on the face of the complaint. We review de novo the district court’s
dismissal at the pleading stage for failure to exhaust administrative remedies. See, e.g. Fry v.
Napoleon Cmty. Sch., 788 F.3d 622, 624 (6th Cir. 2015); Hall v. Knott Cty. Bd. of Educ.,
941 F.2d 402, 406 (6th Cir. 1991). “A complaint is subject to dismissal for failure to state a
claim if the allegations, taken as true, show the plaintiff is not entitled to relief.                           If the
allegations, for example, show that relief is barred by [an affirmative defense], the complaint is
subject to dismissal for failure to state a claim.” Jones v. Bock, 549 U.S. 199, 215 (2007).

         B.       Applicable Legal Principles

         The Prison Litigation Reform Act requires state prisoners to follow and exhaust all
applicable state grievance procedures before filing suit in a federal court.4 See 42 U.S.C.


         4
          Specifically, the PLRA’s exhaustion provision provides that “No action shall be brought with respect to
prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined in any jail, prison,
 No. 16-1412                             Mattox v. Edelman, et al.                                   Page 8


§ 1997e(a); Woodford v. Ngo, 548 U.S. 81, 90 (2006). This requirement is not jurisdictional;
rather, exhaustion is an affirmative defense that must be pleaded and proved by the defendants.
Jones, 549 U.S. at 212.         When the defendants in prisoner civil rights litigation move for
summary judgment on administrative exhaustion grounds, they must prove that no reasonable
jury could find that the plaintiff exhausted his administrative remedies. Surles v. Andison,
678 F.3d 452, 455–56 (6th Cir. 2012).

        There is no uniform federal exhaustion standard. A prisoner exhausts his remedies when
he complies with the grievance procedures put forward by his correctional institution. Jones,
549 U.S. at 217–19. “This court requires an inmate to make ‘affirmative efforts to comply with
the administrative procedures,’ and analyzes whether those ‘efforts to exhaust were sufficient
under the circumstances.’” Risher, 639 F.3d at 240 (quoting Napier v. Laurel Cty., 636 F.3d
218, 224 (6th Cir. 2011)).

        The relevant grievance procedures for Michigan inmates are set forth in Michigan
Department of Corrections Policy Directive 03.02.130 (effective July 9, 2007), available at
http://www.michigan.gov/documents/corrections/03_02_130_200872_7.pdf (“MDOCPD 130”).
MDOCPD 130 creates a three-step grievance procedure Michigan prisoners must follow in order
to exhaust their administrative remedies. Relevant here, MDOCPD 130 requires prisoners to
provide the following information at Step I of the grievance procedure:

        The issues [underlying the grievance] should be stated briefly but concisely.
        Information provided is to be limited to the facts involving the issue being grieved
        (i.e., who, what, when, where, why, how). Dates, times, places, and names of all
        those involved in the issue being grieved are to be included.

MDOCPD 130 ¶ R (underlining in original, italics added).

        We have explained that a prisoner ordinarily does not comply with MDOCPD 130—and
therefore does not exhaust his administrative remedies under the PLRA—when he does not
specify the names of each person from whom he seeks relief. See Reed-Bey v. Pramstaller,
603 F.3d 322, 324–25 (6th Cir. 2010) (“Requiring inmates to exhaust prison remedies in the


or other correctional facility until such administrative remedies as are available are exhausted.”   42 U.S.C.
§ 1997e(a).
 No. 16-1412                                  Mattox v. Edelman, et al.                                          Page 9


manner the State provides—by, say, identifying all relevant defendants—not only furthers [the
PLRA’s] objectives, but it also prevents inmates from undermining these goals by intentionally
defaulting their claims at each step of the grievance process, prompting unnecessary and wasteful
federal litigation in the process.”). An exception to this rule is that prison officials waive any
procedural irregularities in a grievance when they nonetheless address the grievance on the
merits. See id. at 325. We have also explained that the purpose of the PLRA’s exhaustion
requirement “is to allow prison officials ‘a fair opportunity’ to address grievances on the merits,
to correct prison errors that can and should be corrected and to create an administrative record
for those disputes that eventually end up in court.” Id. at 324.

         C.        Interaction Between the PLRA and Rule 15

         Mattox argues that his fourth and fifth grievances properly exhausted his Ranexa-based
claims against the three doctor defendants. The magistrate judge and district court disagreed,
concluding that grievances exhausted after the commencement of a lawsuit can never satisfy the
PLRA’s exhaustion requirement.5 Mattox challenges this conclusion by arguing that: (i) nothing
in the PLRA purports to disrupt the normal operation of Federal Rule of Civil Procedure 15(d),
which allows plaintiffs to file a supplemental complaint alleging claims based on events that
occurred after the lawsuit was filed; and (ii) permitting plaintiffs to amend their complaints to
allege newly exhausted claims is consistent with the purpose of the PLRA’s exhaustion
requirement. After a careful review of the relevant law, we agree with Mattox.




         5
           The district court also concluded that Mattox waived his right to argue that he was permitted to add newly
exhausted claims through Rule 15(d) because he did not challenge “the Magistrate Judge’s view of the law” in his
objections to the magistrate judge’s Report and Recommendation. Mattox III, 2016 WL 945340, at *6.
We disagree. In his objections, Mattox argued that when he “first moved to amend his original complaint, it was
only to include discovered defendants whose actions covered plaintiff’s original claim of deliberate indifferences
resulting from defendants [sic] refusal to provide adequate medical treatment. Thus, contrary to the magistrate
Judge’s conclusion, there was never an issue of failure to exhaust administrative remedies at issue in this case,
because exhaustion was completed on each named defendant.” (R. 150, Mattox Objections, at 5–6.) This was
sufficient to preserve this issue, particularly in light of the liberal standards that apply to filings by pro se litigants.
See, e.g., Boswell v. Mayer, 169 F.3d 384, 387 (6th Cir. 1999) (“Pro se plaintiffs enjoy the benefit of a liberal
construction of their pleadings and filings.”). Moreover, we are confident that the district court understood the
import of Mattox’s argument because the magistrate judge acknowledged that several cases had determined that
claims exhausted post-filing can be validly added via Rule 15(d), and we presume that the district court read the
Report and Recommendation it adopted. Mattox II, 2016 WL 398242, at *3 (collecting cases).
 No. 16-1412                         Mattox v. Edelman, et al.                           Page 10


       Federal Rule of Civil Procedure 15(d) provides that:

       On motion and reasonable notice, the court may, on just terms, permit a party to
       serve a supplemental pleading setting out any transaction, occurrence, or event
       that happened after the date of the pleading to be supplemented. The court may
       permit supplementation even though the original pleading is defective in stating a
       claim or defense. The court may order that the opposing party plead to the
       supplemental pleading within a specified time.

Fed. R. Civ. P. 15(d). Rule 15 sets a liberal policy in favor of permitting parties to amend their
pleadings, and courts have interpreted the rule to allow parties to add new claims, defenses, and
parties to the lawsuit. See Charles A. Wright & Arthur R. Miller, et al., Federal Practice and
Procedure § 1504 (3d ed. 2016) (collecting cases).

       Our sister circuits have unanimously concluded that Rule 15 permits a prisoner to amend
his complaint to add new claims that have only been exhausted after the commencement of the
lawsuit. See Cano v. Taylor, 739 F.3d 1214, 1221 (9th Cir. 2014) (vacating district court’s
dismissal of prisoner’s claims “because it was based on the determination that Cano had not
exhausted his administrative remedies prior to the filing of his initial complaint, rather than his
amended complaint.”); Rhodes v. Robinson, 621 F.3d 1002, 1005 (9th Cir. 2010) (“Defendants’
argument that the PLRA requires the newly-added claims in the SAC to have been exhausted
before the original complaint was ‘brought’ on January 4, 2002, fails because it ignores the
general rule of pleading that the SAC completely supercedes any earlier complaint, rendering the
original complaint non-existent and, thus, its filing date irrelevant.”); Cannon v. Washington,
418 F.3d 714, 719 (7th Cir. 2005) (per curiam); Boone v. Nose, 530 F. App’x 112, 113 n.1 (3d
Cir. 2013) (“Under the Prison Litigation Reform Act, prisoners may file supplemental
complaints if the claims in question 1) have truly accrued since the beginning of the suit and
2) are exhausted per 42 U.S.C. § 1997e(a) before the supplement is filed.”).

       We find the reasoning of these cases compelling.          As we have noted, the PLRA’s
exhaustion requirement is designed to give prison officials a fair opportunity to address a
prisoner’s claims on the merits before federal litigation is commenced. Reed-Bey, 603 F.3d at
324. If a prisoner exhausts some of his claims after a proper federal lawsuit has been filed as to
other claims, and then moves to amend his complaint to add the newly exhausted claims, the
 No. 16-1412                        Mattox v. Edelman, et al.                           Page 11


policy behind the PLRA’s exhaustion requirement is still met because prison officials will have
had a fair opportunity to address the new claims on the merits. As the Seventh Circuit has
persuasively explained:

       The district court dismissed the [plaintiff’s] claims . . . because [the plaintiff]
       failed to exhaust his administrative remedies on those claims before filing his
       original complaint. The court correctly noted that a prisoner may not file a
       lawsuit before exhausting his administrative remedies, even if he exhausts those
       remedies while the litigation is pending. See [Perez v. Wisc. Dep’t of Corrs.,
       182 F.3d 532, 535 (7th Cir. 1999)]. As we have previously observed, this
       exhaustion requirement is designed to alert prison officials to perceived problems
       and to enable them to take corrective action without first incurring the hassle and
       expense of litigation. See [Riccardo v. Rausch, 375 F.3d 521, 524 (7th Cir.
       2004)]; Ford v. Johnson, 362 F.3d 395, 398 (7th Cir. 2004); McCoy v. Gilbert,
       270 F.3d 503, 510 (7th Cir. 2002). Permitting a prisoner to sue first and then ask
       the prison to address issues that are now the subject of pending litigation defeats
       the purpose of the PLRA’s exhaustion requirement.

       But [the plaintiff’s] 1998 grievance concerning the alleged attack at [the prison]
       gave prison officials precisely the type of opportunity to address his complaints
       that the PLRA contemplates. The sole objective of § 1997e(a) is to permit the
       prison's administrative process to run its course before litigation begins. See
       Ford, 362 F.3d at 399. [The plaintiff’s] November 1998 grievance apprised
       prison officials of the alleged attack at [the prison], and he did not hale those
       defendants into court until he had pursued all of the administrative remedies
       available to him. That he raised these claims by amending his complaint in an
       already pending case rather than initiating an entirely new proceeding is
       irrelevant to the objectives of § 1997e(a).

Cannon, 418 F.3d at 719 (emphasis added).         Moreover, we note the Supreme Court has
admonished that “courts should generally not depart from the usual practice under the Federal
Rules on the basis of perceived policy concerns” when interpreting the PLRA, further lending
support to the idea that the ordinary operation of Rule 15(d) should be allowed in his case. See
Jones, 549 U.S. at 212.

       In reaching the contrary conclusion, the court below determined that it was bound by our
decision in Cox v. Mayer, 332 F.3d 422, 428 (6th Cir. 2003). There, we held that the PLRA’s
exhaustion requirement applies to persons who are incarcerated when the federal lawsuit is filed,
but have been released from custody when the exhaustion issue is litigated. Id. at 424. The
plaintiff in Cox had not exhausted his administrative remedies as to any claim before filing suit.
 No. 16-1412                         Mattox v. Edelman, et al.                            Page 12


Id. The plaintiff argued that this defect could nevertheless be “cured” through application of
Rule 15(d). Id. at 428. We held that the plaintiff waived any application of Rule 15(d) by failing
to file a motion to supplement his pleadings before the district court. Id. However, in dicta, we
briefly stated that:

        But, even assuming that plaintiff had made such a motion, the outcome would be
        no different. This is because a procedural rule “cannot overrule a substantive
        requirement or restriction contained in a statute (especially a subsequently enacted
        one).” Harris v. Garner, 216 F.3d 970 (11th Cir. 2000) (en banc) (declining-
        under similar circumstances-to apply Rule 15(d) to excuse plaintiff's failure to
        comply with an analogous provision of the PLRA, § 1997e(e)).

Id.

        The Cox panel’s dicta do not bind us. See, e.g., BDT Prods., Inc. v. Lexmark Int’l, Inc.,
602 F.3d 742, 750 (6th Cir. 2010) (“[O]ne panel of [the Sixth Circuit] is not bound by dicta in a
previously published panel opinion.” (quoting United States v. Burroughs, 5 F.3d 192, 194 (6th
Cir. 1993))). But in any event, as Mattox correctly argues, Cox is distinguishable. The plaintiff
in Cox had not exhausted any of his claims before filing suit in federal court. Cox, 332 F.3d at
424. The Cox panel was thus likely correct that Rule 15(d) could not save an action that did not
comply with the PLRA’s exhaustion requirement in any way. See Floyd v. U.S. Postal Serv.,
105 F.3d 274, 278 (6th Cir. 1997), (holding that subsequently enacted federal statutes trump the
Rules of Civil Procedure), abrogated on other grounds by Callihan v. Schneider, 178 F.3d 800,
803–04 (6th Cir. 1999). Here, by contrast, Mattox filed his original complaint after properly
exhausting his claims as to Dr. Edelman and P.A. Neff.           Therefore, because Mattox had
exhausted his remedies before his “action” was “brought,” Cox is inapposite.            42 U.S.C.
§ 1997e(a).

        The parties also dispute the applicability of our decisions in Harbin-Bey v. Rutter,
420 F.3d 571, 580 (6th Cir. 2005), and Utley v. Campbell, 84 F. App’x 627, 629 (6th Cir. 2003).
In Harbin-Bey, we held that the district court did not abuse its discretion in declining to permit
the plaintiff prisoner to supplement his complaint and add a new claim against the defendant.
420 F.3d at 580. The Harbin-Bey panel’s sparse reasoning was as follows:
 No. 16-1412                         Mattox v. Edelman, et al.                           Page 13


       Although Harbin–Bey filed a new administrative grievance against Rutter, he did
       so only after commencing this lawsuit. This court has held that a prisoner “may
       not exhaust administrative remedies during the pendency of the federal suit.”
       Freeman v. Francis, 196 F.3d 641, 645 (6th Cir.1999) (dismissing an Ohio
       prisoner’s suit because he filed his federal complaint before completing the
       administrative process). We therefore conclude that the district court did not
       abuse its discretion in refusing to allow Harbin–Bey to supplement his complaint.

Id. As Mattox correctly argues, although Harbin-Bey is related to this case, it does not control
the outcome here. The issue of whether a prisoner can amend a complaint to assert claims that
were only exhausted after the commencement of the lawsuit was not squarely before the Harbin-
Bey panel. Rather, the district court denied leave to supplement the complaint “because Harbin-
Bey failed to exhaust his administrative remedies through the prison’s grievance procedures with
regard to [the defendant’s] most recent alleged misconduct.” Id. Accordingly, Harbin-Bey is
distinguishable because the district court there did not allow the prisoner to file a supplemental
complaint, and because the prisoner had not fully exhausted the new claims he was trying to add
before filing his Rule 15 motion. Here, by contrast, the magistrate judge did allow Mattox to file
an amended complaint, and Mattox’s fourth and fifth grievances were fully exhausted before the
amended complaint was filed.

       Freeman v. Francis, the case cited by the Harbin-Bey panel, does not command a
contrary result. In Freeman, as in Cox, the plaintiff had not properly exhausted any claims
before filing the original complaint. 196 F.3d at 642. Freeman thus does not speak to the issue
of whether an inmate can add newly exhausted claims to a lawsuit originally based on separate,
fully exhausted claims.

       In Utley, a panel of this Court held that the district court did not abuse its discretion in
denying the plaintiff’s “second and third motions to amend and supplement the complaint.”
84 F. App’x at 629. In passing, the Utley panel stated that the “district court properly noted that
Utley had not exhausted his administrative grievances of the claims he sought to add until after
this case was filed, and therefore they could not be appended to this litigation.” Id. Although
this language in Utley is on point, Utley was an unsigned, unpublished order with no reasoning
beyond a citation to Freeman, which did not address the issue before us in this case. We do not
 No. 16-1412                         Mattox v. Edelman, et al.                           Page 14


find Utley persuasive in light of the better-reasoned authority we have cited from the Seventh
and Ninth Circuits. Accordingly, we disapprove Utley to the extent it conflicts with this opinion.

       Finally, Dr. Pandya and Dr. Borgerding argue that the Seventh and Ninth Circuit cases
holding that Rule 15 can be used to add new claims that were exhausted after the lawsuit was
filed were wrongly decided because they conflict with the plain language of § 1997e(a).
Specifically, these defendants argue that when § 1997(e)(a) says that “[n]o action shall be
brought” alleging improper prison conditions until after the plaintiff has exhausted prison
remedies, it means that no lawsuit may be brought until administrative remedies for every claim
asserted in the suit have been exhausted, and therefore, new claims that were exhausted post-
filing cannot be added to the suit. Defendants concede that § 1997e(a) would allow a plaintiff to
amend a valid lawsuit to assert newly exhausted claims if the word “action” in “no action shall
be brought” meant “claim.”

       However, as Mattox correctly points out, the Supreme Court has already rejected the
argument that the word “action” in § 1997e(a) means something different than “claim.” Jones,
549 U.S. at 220. In Jones, the Court considered whether § 1997e(a) requires courts to dismiss an
entire lawsuit if any of the claims in the suit are unexhausted. Id. Similar to Defendants here,
the respondents in Jones argued “that if Congress intended courts to dismiss only unexhausted
claims while retaining the balance of the lawsuit, the word ‘claim’ rather than ‘action’ would
have been used in [§ 1997e(a)].” Id. In rejecting this argument, the Court explained that the
“statutory phrasing—‘no action shall be brought’—is boilerplate language,” and “generally,
statutory references to an ‘action’ have not typically been read to mean that every claim included
in the action must meet the pertinent requirement before the ‘action’ may proceed.” Id. at 220–
21. Accordingly, because the word “action” in § 1997e(a) is synonymous with the word “claim,”
Defendants have effectively conceded that Mattox did not run afoul of the PLRA’s exhaustion
requirement by amending his complaint to add newly exhausted claims to this lawsuit.

       In sum, we hold that the PLRA and Federal Rule of Civil Procedure 15 permit a plaintiff
to amend his complaint to add claims that were exhausted after the commencement of the
lawsuit, provided that the plaintiff’s original complaint contained at least one fully exhausted
 No. 16-1412                             Mattox v. Edelman, et al.                                 Page 15


claim.6 Because Mattox’s original complaint contained fully exhausted claims, we will now
assess whether Mattox’s various grievances properly exhausted his claims as to Dr. Pandya,
Dr. Jordan, and Dr. Borgerding.

        D.      Exhaustion

                1.       Dr. Pandya

        Mattox argues that he exhausted his claims against Dr. Pandya in two ways: (i) by
complaining that he was receiving inadequate medication in his first three grievances; and (ii) by
protesting his denial of Ranexa in his fourth and fifth grievances. We hold that Mattox’s first
three grievances were insufficient to exhaust claims against Dr. Pandya, but that a jury could find
that Mattox’s fifth grievance properly exhausted his claims.

        None of Mattox’s first three grievances can be fairly read to request relief from any
action or lack of action attributable to Dr. Pandya. Mattox’s claims against Dr. Pandya fault him
for failing to give Mattox the heart drug Ranexa, despite allegedly knowing that Ranexa was
more effective than the other drugs Mattox was given. However, as the magistrate judge aptly
noted, “Ranexa was not even recommended by any physician until October 7, 2011, after the
above grievances were filed.” Mattox II, 2016 WL 398242, at *1. None of Mattox’s original
three grievances mentioned Ranexa, or requested anything other than a heart catheterization to
determine whether sufficient blood flow was going to Mattox’s heart.                     We hold that no
reasonable jury could find that Mattox’s first three grievances exhausted claims that Dr. Pandya
failed to give him a heart drug that was not even at issue until after the grievances were filed, and
that Mattox did not yet request.

        Mattox argues that his JCF-1747 and JCF-1974 grievances each alleged that the
nitroglycerine tablets he was being prescribed were ineffective at treating his symptoms, and
therefore prison officials were on notice that Mattox was seeking different medication than the
drugs that Dr. Pandya was approving. He alleges that this notice is sufficient for him to have

        6
          We have addressed the interaction between the PLRA’s exhaustion requirement and Rule 15(d) because
the magistrate judge construed Mattox’s motion for leave to amend as a motion pursuant to Rule 15(d). We note,
however, that the result would have been the same if Mattox had moved to amend his complaint pursuant to Rule
15(a). See Cannon, 418 F.3d at 720.
 No. 16-1412                         Mattox v. Edelman, et al.                            Page 16


exhausted administrative remedies against Dr. Pandya on his claims that Dr. Pandya violated the
Eighth Amendment by failing to prescribe him Ranexa.              As the district court correctly
determined, however, Mattox’s original three grievances consistently and solely requested a
cardiac catheterization—and not any particular medication. The grievances did not give prison
officials a fair opportunity to address Mattox’s claim on the merits by providing Ranexa, or any
other prescription drug, because the grievances can only be fairly read to request a cardiac
catheterization.

       Mattox additionally argues that his original three grievances generally gave all relevant
medical officials notice of his claim that he was receiving inadequate heart treatment, and that
this general notice was sufficient to exhaust all possible claims related to his heart treatment. We
cannot credit Mattox’s argument, however, because it would effectively collapse the PLRA’s
exhaustion requirement.     If generalized dissatisfaction with an inmate’s medical care were
sufficient to exhaust all possible claims related to that care, then prisoners could bring claims in
federal court without ever giving prison staff a fair chance to remedy a prisoner’s complaints.
When an inmate is receiving little or no medical care at all, it might arguably be appropriate to
generally allege inadequate medical care. However, where, as here, an inmate is receiving care,
we hold that the inmate can only exhaust claims where he notifies the relevant prison medical
staff as to which facets of his care are deficient. This rule better comports with MDOCPD 130,
which requires inmates to describe the “who, what, when, where, why, [and] how” of their claim.
Because Mattox repeatedly made clear that the “what” he was requesting was cardiac
catheterization, we cannot agree that his first three grievances exhausted claims as to
Dr. Pandya’s failure to provide Ranexa.

       However, we agree that a jury could find that Mattox’s fifth grievance properly exhausted
his claims as to Dr. Pandya. That grievance noted that: (i) Mattox suffers from angina pain;
(ii) Mattox had been repeatedly prescribed Ranexa to control his pain; (iii) Mattox’s pain was
completely eliminated when taking Ranexa; (iv) Dr. Pandya nevertheless denied a request from
Mattox’s on-site medical providers to approve the continuation of Mattox’s Ranexa prescription;
and (v) this denial allegedly violated Mattox’s constitutional right to be free from pain and
suffering when relief was readily available. The grievance was sufficient to give prison officials
 No. 16-1412                                Mattox v. Edelman, et al.                                     Page 17


notice that Mattox was challenging Dr. Pandya’s conduct in contributing to the denial of
Mattox’s Ranexa prescription, and to satisfy the gatekeeping requirements of MDOCPD130. We
therefore hold that the district court erred in granting summary judgment on Mattox’s claims
against Dr. Pandya.

                 2.       Dr. Jordan and Dr. Borgerding

        Next, Mattox argues that a jury could find that his fourth and fifth grievances properly
exhausted his claims against Dr. Jordan and Dr. Borgerding. We agree.

        Mattox’s fourth grievance specifically named Dr. Jordan, noted that Mattox had been
prescribed Ranexa many times by outside doctors, and requested that prison medical staff
provide him with Ranexa. Mattox’s fifth grievance complained that an unnamed RMO had
contributed to the Ranexa denial, and alleged that the denial violated Mattox’s constitutional
right to be free from gratuitous pain and suffering. In Mattox’s step two grievance appeal,
Mattox clarified that the unnamed RMO was Dr. Borgerding. A reasonable jury could find that
this information was sufficient under the circumstances presented here to satisfy the relatively
minimal gatekeeping requirements of MDOCPD130. See Reed-Bey, 603 F.3d at 324 (observing
that a prisoner complies with MDOCPD130 by specifying the “‘[d]ates, times, places and names
of all those involved in the issue being grieved’ in their initial grievance” (citation omitted)); see
also Woodford, 548 U.S. at 90 (a grievance is sufficient if the inmate follows the “critical
procedural rules” set out by the prison’s grievance policy). Accordingly, we hold that the district
court erred in determining that: (i) Mattox’s failure to exhaust administrative remedies as to
Dr. Jordan is apparent from the face of Mattox’s complaint; and (ii) no reasonable jury could
find that Mattox exhausted his remedies as to Dr. Borgerding.7




        7
          We note that our opinion only holds that Defendants are not entitled to summary judgment on their
administrative exhaustion defense. The issue of whether there are genuine issues of material fact going to the merits
of Mattox’s claims is not before us in this appeal. Our opinion should not be misconstrued as precluding the district
court from considering any other properly filed dispositive motions on remand.
 No. 16-1412                         Mattox v. Edelman, et al.                           Page 18


II.    Claims Against P.A. Neff

       A.      Standard of Review

       We review de novo the district court’s dismissal of a deliberate indifference claim on the
pleadings. See, e.g., D’Ambrosio v. Marino, 747 F.3d 378, 383 (6th Cir. 2014).

       B.      Analysis

       Mattox’s claim against P.A. Neff alleges that she was deliberately indifferent to his
serious medical needs by failing to send him to the emergency room on the night of August 14,
2011, when Mattox presented to the prison infirmary with heart attack symptoms. The district
court dismissed Mattox’s claim for failure to plead that Mattox suffered from an objectively
serious medical condition on the night in question. Mattox argues that the risk to his health was
so patently obvious that he did not need to provide any proof that he actually suffered a cardiac
event. We disagree.

       The Eighth Amendment prohibits prison officials and doctors from showing deliberate
indifference to an inmate’s serious medical needs. See Estelle v. Gamble, 429 U.S. 97, 104
(1976). In order to establish a deliberate indifference claim, the prisoner must show that the
defendant was “aware of facts from which the inference could be drawn that a substantial risk of
serious harm exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S. 825,
837 (1994).    Put differently, a deliberate indifference claim “has objective and subjective
components.” Blackmore v. Kalamazoo Cty., 390 F.3d 890, 895 (6th Cir. 2004). “The objective
component requires the existence of a ‘sufficiently serious’ medical need.” Id. (quoting Farmer,
511 U.S. at 834). “The subjective component requires an inmate to show that prison officials
have ‘a sufficiently culpable state of mind in denying medical care.’” Id. (quoting Brown v.
Bargery, 207 F.3d 863, 867 (6th Cir. 2000)).

       This Circuit recognizes two theories under which a plaintiff can demonstrate the
objective component of an Eighth Amendment deliberate indifference claim. First, if a plaintiff
suffered from a minor or non-obvious medical condition, he can show that his condition was
objectively serious “if it is ‘one that has been diagnosed by a physician as mandating treatment.’”
 No. 16-1412                          Mattox v. Edelman, et al.                            Page 19


Id. at 897 (quoting Gaudreault v. Municipality of Salem, 923 F.2d 203, 208 (1st Cir. 1990)).
Second, “where a plaintiff’s claims arise from an injury or illness ‘so obvious that even a
layperson would easily recognize the necessity for a doctor’s attention,’” the plaintiff can meet
the objective prong by showing “that he actually experienced the need for medical treatment, and
that the need was not addressed within a reasonable time frame.” Id. at 899–900 (quoting
Gaudreault, 923 F.2d at 208).

       Citing Blackmore and our decision in Estate of Carter v. City of Detroit, 408 F.3d 305,
311–12 (6th Cir. 2005), Mattox argues that: (i) his heart attack symptoms were so obvious that
he does not need to show medical evidence verifying that he needed treatment; and (ii) there is
no requirement that he show that he was actually suffering from a serious medical condition as
long as he can show that prison staff failed to respond to circumstances that created a substantial
risk of serious harm.

       Mattox’s arguments flatly misstate the law. As we explained in Blackmore, when a
plaintiff can show that his need for medical care was so obvious that even a layperson should
recognize it, he is not required to provide objective evidence that he needed medical care at the
time he was experiencing the symptoms. Blackmore, 390 F.3d at 899–900. This makes sense—
if a plaintiff has been stabbed, for instance, he should not require a doctor’s diagnosis of internal
bleeding before prison staff should be expected to tend to his medical needs. But the “obvious
malady” theory does not excuse a plaintiff from showing that he actually needed medical care.
As Blackmore itself recognizes, a plaintiff proceeding under this theory must still show “that he
actually experienced the need for medical treatment, and that the need was not addressed within
a reasonable time frame.” Id. at 900 (emphasis added).

       As the district court correctly noted, it is clear from the face of Mattox’s complaint that
he did not actually need medical care on August 14, 2011. The complaint does not allege that
Mattox suffered a heart attack that night. Moreover, Mattox was seen by a prison doctor on
August 15, 2011, who did not prescribe him any medication. He was then sent to a hospital for
consultation with a cardiologist, who also apparently did not prescribe Mattox any medication.
When, in April 2012, Mattox received a cardiac catheterization test, it did not show a serious
heart problem. Because Mattox has not demonstrated that he actually suffered a heart attack or
 No. 16-1412                         Mattox v. Edelman, et al.                            Page 20


some similarly serious problem on August 14, 2011, the district court correctly determined that
he has not pleaded an objectively serious medical condition.

       The cases Mattox relies upon in support of his argument are distinguishable. In Estate of
Carter, the plaintiff actually suffered a fatal heart attack. 408 F.3d at 306. Similarly, in
Westlake v. Lucas, 537 F.2d 857, 858–60 (6th Cir. 1976), the plaintiff suffered from a formally
diagnosed medical condition—a bleeding stomach ulcer—that went untreated.               Finally, in
Helling v. McKinney, 509 U.S. 25, 33 (1993), the Supreme Court recognized that prisoners can
state a deliberate indifference claim for future, as well as present harm. However, the plaintiff in
Helling alleged that he was being regularly exposed to toxic tobacco smoke, while Mattox has
not alleged any similar ongoing injury here. Id. at 28–29.

       Accordingly, we hold that Mattox failed to plead that he suffered from an objectively
serious medical condition on August 14, 2011, and that his claim against P.A. Neff was therefore
properly dismissed. Because Mattox did not plead an objectively serious medical condition,
there is no need to analyze whether he sufficiently pleaded the subjective prong of his deliberate
indifference claim.

                                         CONCLUSION

       For the foregoing reasons, we AFFIRM the dismissal of Mattox’s claims against
P.A. Neff, and REVERSE the dismissal of his claims against Dr. Pandya, Dr. Jordan and
Dr. Borgerding. We REMAND for further proceedings consistent with this opinion.